Citation Nr: 1453832	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to May 1969.    

This appeal came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A January 2008 rating decision granted service connection for PTSD, and the Veteran appealed the initial rating assigned.  In October 2010, the Board denied a rating in excess of 30 percent for PTSD and remanded the issues of entitlement to a TDIU and service connection for hypertension.  The Veteran appealed the denial of an initial disability rating in excess of 30 percent, to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion of the parties (Joint Motion), vacated the Board's decision with respect to the denial of an initial disability rating in excess of 30 percent, and remanded the case to the Board for action consistent with the Joint Motion.  In November 2011, the Board remanded the initial-rating issue for further development.  In an April 2013 rating decision, the originating agency granted a 50 percent disability rating for PTSD, effective from the effective date of service connection, and also granted service connection for hypertension.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD has not more nearly approximated deficiencies in most areas than reduced reliability and productivity at any time during the initial-rating period.

2.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in June 2006 and August 2009, prior to the initial adjudication of each claim.  

The record also reflects that the service treatment records (STRs), VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of his PTSD.  The Board finds each examination is adequate:  the examination record reveals all findings needed to rate the claim, and the Veteran has not alleged a VA examination was inadequate or his PTSD has increased significantly in severity since the 2013 VA examination.  The record also includes examination and medical findings indicative of the impact of the other service-connected disabilities on occupational functioning.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claims. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran's psychiatric disability is rated under the Rating Formula for Mental Disorders.  Under this formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

For the purpose of one 60 percent rating, disabilities resulting from common etiology will be considered one disability.  38 C.F.R. § 4.16(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to the Veteran's PTSD.

Initial Rating for PTSD

The evidence documents the Veteran's (and his family's) endorsement of symptoms such as hypervigilance, exaggerated startle response, intrusive thoughts, anxiety, depression, anger, low frustration tolerance, diminished interest in activities, difficulty concentrating, irritability, difficulty forming and maintaining relationships, and sleep disturbance and his general denial of suicidal or homicidal ideation.  The evidence also indicates that the Veteran is generally socially isolated, though he does have "decent" relationships with his family and "some friends" who he "occasionally" visits.  He has also had several long-term romantic relationships over the years.  

The treatment reports of record document findings of normal affect, full orientation, appropriate grooming, normal speech, normal memory, normal insight and judgment (though thought to be poor when drinking), normal ability to perform self-care/activities of daily living, and no thought disorder.  See, generally VA treatment records.  The evidence also reflects the assignment of GAF scores of 55 in May 2007, 60 in March and September 2011 and March 2012, and 65 in February 2013.  GAF scores between 51 and 60 correspond to moderate symptoms or difficulty in functioning, and GAF scores between 61 and 70 correspond to mild symptoms or difficulty in functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).  

A VA examination was conducted in December 2007.  The examination record reflects the Veteran's history of only feeling emotionally close to his dog and of having suicidal thoughts on occasion, generally during times of crisis, without intent or plan.  The examiner noted that the Veteran was casually dressed, with unremarkable psychomotor activity; unremarkable, clear, coherent, and spontaneous speech; normal affect; intact attention; good mood; full orientation; and normal thought process and content.  The examiner further noted that the Veteran had no problem with the activities of daily living and that he was able to maintain minimal personal hygiene.  The Veteran was without delusion, hallucination, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  Recent memory was mildly impaired, but remote memory and immediate memory were normal.  The examiner found that the Veteran had good impulse control; the examiner explained that although the Veteran had a history of episodes of violence, the episodes were remote, the most recent occurring five to ten years earlier.  The examiner acknowledged that the Veteran was unemployed, but the examiner indicated that the Veteran had denied any problems related to his PTSD symptoms while working and indicated that he had not stopped working because of PTSD.  The examiner diagnosed the Veteran with moderate PTSD.  The examiner also assigned a GAF score of 45, which corresponds to a finding of serious symptoms or any serious impairment in functioning.  The examiner reported that the Veteran was very socially isolated and that he had serious impairment in social functioning due to his PTSD.  The examiner determined that the PTSD did not result in total occupational or social impairment.  The examiner further determined that the PTSD had not resulted in deficiencies in work or judgment but did result in deficiencies in thinking, family relationships, mood, and school.  With regard to the reported deficiency in thinking, the examiner noted that the Veteran continued to ruminate about things and have intrusive thoughts and concentration problems.  With regard to the reported deficiency in family relationships, the examiner reported that the Veteran had some distancing from his family members due to different political beliefs and that his relationship with his girlfriend was becoming distant because she was moving.  With regard to the deficiency in mood, the examiner noted the Veteran's history of ongoing problems with anger and irritability.  With regard to the deficiency in school, the examiner noted the Veteran's history of difficulty completing a college degree prior to finishing in 1979.  

Another VA examination was conducted in September 2009.  The examination record reflects the Veteran's history of having no friends.  He indicated that his primary network was his brother who lived in another town and a friend with whom he sometimes went hunting.  The Veteran reported that he used to like to be outdoors, but he stated that he rarely did any outdoor activities anymore.  The Veteran additionally reported that he had a history of fighting, which was mostly alcohol related, but he denied any current violent ideation, intent, or behavior.  The Veteran also denied any current suicidal ideation, intent, or behavior, though he did report passing suicidal thoughts.  Examination revealed that the Veteran was casually dressed, with restless psychomotor activity, clear and coherent speech, full affect, fair impulse control, intact ability to maintain minimum personal hygiene and perform activities of daily living, normal memory, anxious mood, intact attention, full orientation, normal thought process, and intact judgment and insight.  There was no evidence of delusion, hallucination, inappropriate behavior, or obsessive/ritualistic behavior.  Thought content was ruminatory.  The Veteran reported that he used to have panic attacks when he was working, but he indicated that he had not had any since he retired.  The examiner diagnosed the Veteran with chronic mild to moderate PTSD and assigned a GAF score of 55.  The examiner stated that the Veteran did not have total occupational and social impairment and that the PTSD did not result in deficiencies in judgment, school, thinking, family relations, mood, or work or reduced reliability or productivity.  The examiner believed it did result in occasional decrease in work efficiency, impaired social and interpersonal functioning due to hypervigilance and lack of trust, and intermittent periods of inability to perform socially and occupationally due to hypervigilance and difficulty concentrating.    

Another VA examination was conducted in March 2013.  The Veteran endorsed symptoms including intrusive thoughts a "couple of times" each month, flashbacks "once every few months," avoidance, difficulty remembering details of his Vietnam experience, emotional numbing, hypervigilance, and hyperstartle reflex.  He reported anxiety and irritability with intrusive thoughts and irritability around crowds of people.  He denied nightmares or difficulty concentrating.  The Veteran reported being active with his hobbies, which include gardening, motorcycle/car maintenance, and outdoor activities.  The record notes that the Veteran had mild memory loss, impairment of short- and long-term memory, suspiciousness, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective social and work relationships.  Examination revealed adequate grooming and hygiene.  The Veteran was noted to be alert and engaged throughout the evaluation, and expressive speech was fluent.  The Veteran described his mood as "ok," and affect was euthymic.  The Veteran reported suicidal ideation without a plan/attempt in the 1980s and denied any current ideation, plan, or intent.  Thought process was somewhat tangential, but there were no indications of delusion, hallucination, or frank psychosis.  Insight and judgment were intact.  Testing revealed scores indicative of minimal depression.  The examiner found the Veteran's symptoms had improved  "somewhat" since the September 2009 VA examination.  The examiner found the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner assigned a GAF score of 60. 

After review of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time.  The Board acknowledges that the 2007 VA examiner assigned a GAF score indicative of serious symptoms or any serious impairment in functioning and determined that the PTSD resulted in deficiencies in several areas.  The record only reveals assessments of at most moderate PTSD, however, including by the 2007 VA examiner, and otherwise consistently reflects GAF scores indicative of at most moderate impairment or symptoms and determinations that the PTSD does not result in deficiencies in most areas.  In any event, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's PTSD was not manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and motivation and social and occupational functioning, the Veteran has relationships with his family, a romantic partner, and friends, and speech, thought process, orientation, grooming, ability to function independently, orientation, judgment, insight, and impulse control are always normal during evaluations.  Although there is evidence of fleeting suicidal ideation, there is no evidence that the Veteran posed a risk to himself or others, ever lost contact with reality, or was even sporadically unable to function independently due to his PTSD symptoms.  Based on the evidence, the Board finds there is no significant impairment of orientation, thinking, speech, impulse control, or judgment during the period on appeal.  The Veteran has also not reported significant deficiency in occupational functioning due to the PTSD, and the medical records do not suggest such impairment.  In this regard, the Board notes that although the Veteran reported panic attacks, he did not indicate that they impaired his ability to adequately perform his occupation, and VA examiners found no occupational deficiency.  The Veteran does have significant social impairment.  However, a rating shall not be assigned solely on the basis of social impairment, and the Board finds the overall effect of the PTSD most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned for this period.  In this regard, the Board finds that the findings reported in the treatment records and examination records are more probative than the histories provided by the Veteran and his family and the 2007 VA examiner's determination that the PTSD results in deficiencies in most areas.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

TDIU

In addition to PTSD, the Veteran's service-connected disabilities and respective ratings are:  tinnitus, 10 percent; retained shell fragment in the right forearm, 10 percent; retained shell fragment in the right cheek, 10 percent; shell fragment wound scar at the right malar prominence, noncompensable; shell fragment wound scar of the right forearm, noncompensable; and hypertension associated with PTSD, noncompensable.  The combined rating for the service-connected disabilities is 60 percent.  In addition, the combined rating for the disabilities of common etiology is 60 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

In his claim for a TDIU, the Veteran reported that he has a college education and employment experience as a highway maintenance worker.  He stated that he stopped working in 2006 because he became too disabled to work at that time, but he did not allege in his TDIU claim that he left his last job due to disability.

Following its review of the record, the Board has determined that the Veteran's service-connected disabilities are not sufficient by themselves to render him unemployable.

A September 2009 VA examination record reveals the Veteran's history that he stopped working after having an optical stroke which left him unable to pass his commercial driver's license test.  The record notes that the retained fragment scars did not have any disabling effects.  The examiner found the Veteran's "major reason for unemployability" is his loss of vision in his right eye secondary to an apparent stroke.  

Although the record indicates that the Veteran has been unemployed throughout the period on appeal, the record indicates that the Veteran stopped working due to a non-service connected disorder, namely the residuals of an optical stroke, and there is no indication of unemployability due to the service-connected disabilities.  In this regard, the Board notes that the Veteran has not provided an explanation as to how his service-connected disabilities render him unemployable, to include a history of symptoms or impairment that could render him unable to work, and the findings and histories reported in the medical records do not support such a finding.  Instead, the medical records indicate that the disabilities, to include the PTSD, do not significantly impact occupational functioning.  
  
The Board has considered the doctrine of reasonable doubt in reaching this decision as well but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

A rating in excess of 50 percent for PTSD is denied.  

A TDIU is denied.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


